Case 1:18-cr-00258-BLW Document 663-3 Filed 10/29/20 Page 1 of 2
       Case 1:18-cr-00258-BLW Document 663-3 Filed 10/29/20 Page 2 of 2


             e.            Any confidential source or informant paperwork and/or contract
             f.             Verification of citizenship, and if not a U.S. citizen, A file
             g.            Any other Brady information
6.            All communications and rough notes with any witness
7.            Any and all communications between agencies and agents relating to this case
8.            SA Sheehan’s notes, including during the expert review in North Carolina and any
communications from him about the North Carolina review
9.            Any and all reports of contact with Troy Sloan, including recordings, statements, and notes
10.          Any and all records relating to the naming of the operation/investigation, including but not
limited to all communications about the name, alternatives, approvals, and agency policies and
procedures regarding naming operations
11.          Any and all records regarding the press releases and the press conference concerning this
case, including but not limited to internal and external communications, drafts, planning documents,
and any written remarks for the press conference (including drafts and communications)
12.          Any other Brady materials

And these additional requests on February 21, 2020:
1.            Any and all communications between CBP and Apple and/or Samsung from 2009 to the
present
2.            Apple and/or Samsung trademark manuals that were given to CBP or are in CBP’s
possession
3.            Any and all history and records relating to any procedures, trainings, copies, provided to/for
CBP by or from Apple and/or Samsung (and if not at all ports, which ones) from 2009 to the present

Thanks!

Melissa

Melissa Winberg
Assistant Federal Defender
Federal Defender Services of Idaho

Boise, Idaho 83702
Phone: (208)
FAX: (208)

*This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for the use of the
addressee(s) named above. If you are not the intended recipient of this e-mail, or an authorized
employee or agent responsible for delivering it to the intended recipient, you are hereby notified
that any dissemination or copying of this e-mail is strictly prohibited. If you have received this e-mail
in error, please notify us by reply e-mail. Thank you for your cooperation.




From: Horwitz, Kate (USAID)
